PER CURIAM.
The appellants’ point urges that a judgment for partition must be reversed because a cotenant may not seek partition where there is an outstanding lease giving the present right of possession. The trial judge correctly determined that the outstanding lease was not a bar. See Leonard v. Browne, Fla.App.1961, 134 So.2d 872.
Appellee contends that a stipulation in the record of this case was a stipulation of settlement and that therefore the appellants cannot appeal the consent judgment. We agree. Our examination of the record convinces us that the stipulation was a settlement.
Affirmed.